11/30/2021


          IN THE SUPREME COURT OF THE STATE OF MOIIITANA:                             Case Number: PR 06-0422


                                      PR 06-0422
                                                                          NOV 3 0 2021
                                                                     Bowen C;reenwood
                                                                   Clerk. of Suprerne Court
                                                                      State of Montana
IN THE MATTER OF THE PETITION OF
                                                                  ORDER
JOSEPH M. SAYLER


      Joseph M. Sayler has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of
Sayler's application for admission by motion to the State Bar of Montana. By rule,
applicants for admission by motion must provide evidence of the requisite score on an
MPRE taken "within three years preceding the date of the application for admission." Rule
IV.A.3, Rules of Admission.
      Sayler passed the MPRE in 2008 when seeking admission to the practice of law in
Minnesota. Sayler was admitted to the State Bar of Minnesota in 2008 and was admitted
to and remained a member in good standing of the State Bar of Minnesota since 2016.
Sayler has also been a member of North Dakota State Bar since 2011. The petition states
that Sayler has been practicing law "ethically and without incident" since 2008. Good
cause appearing,
      IT IS HEREBY ORDERED that the petition of Joseph M. Sayler to waive the
three-year test requirement for the MPRE for purposes of Sayler's current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall rnail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 16 -day of November, 2021.




                                                          Chief Justice
    .       --L6
               ,A.,--
    .94 xi .4•414,.....
          Justices




2